Exhibit 10.1

 

EMPLOYMENT AGREEMENT DIENSTVERTRAG

 

dated 20 October 2005 (hereinafter referred

to as the “Agreement”)

made by and between

 

Mercer Pulp Sales GmbH

Charlottenstrasse 59

10117 Berlin

 

(hereinafter referred to as the “company”)

 

and

 

Mr. David Cooper

 

(hereinafter referred to as “managing director”)

 

§ 1

Functions and Responsibilities

 

1.

Mr. Cooper, who was first hired effective June 6, 2005, by the company’s mother
company, Mercer International Inc., as Vice President, Pulp Sales & Marketing
Europe, has been appointed managing director (“Geschäftsführer”) of the company
on October 20, 2005.

In such capacity he is responsible for the representation of the company to
third parties

The company may assign the managing director to positions with affiliates of the
company which positions the managing director agrees to fill out without
additional compensation.

 

2.

The managing director shall manage the company’s business in accordance with
applicable law, the articles of association of the company and the directives of
the shareholders.

 

 

zwischen

 

Mercer Pulp Sales GmbH

Charlottenstrasse 59

10117 Berlin

 

(im folgenden auch „Gesellschaft“)

 

und

 

Herrn David Cooper

 

(im folgenden auch als „Geschäftsführer“ bezeichnet)

 

§ 1

Geschäftsführertätigkeit

 

1.

Herr Cooper, der am 6. Juni 2005 von der Muttergesellschaft der Gesellschaft,
der Mercer International Inc., als Vice-President, Pulp Sales & Marketing
Europe, eingestellt wurde, ist seit 20. Oktober 2005 zum Geschäftsführer der
Gesellschaft berufen worden.

Als Geschäftsführer obliegt ihm die Vertretung der Gesellschaft nach außen.

 

Die Gesellschaft kann dem Geschäftsführer auch die Geschäftsführung von
verbundenen Unternehmen übertragen, ohne daß hierfür ein gesondertes Gehalt
gezahlt wird.

 

2.

Der Geschäftsführer führt die Geschäfte der Gesellschaft nach Maßgabe der
gesetzlichen Bestimmungen, der Satzung der Gesellschaft sowie der Anweisungen
der Gesellschafterversammlung.

 



--------------------------------------------------------------------------------

 

2    

3.

The managing director shall report to the President, Chief Executive Officer and
Chairman of Mercer International.

 

4.

The managing director’s office location is the domicile of the company.

 

§ 2

Term of Agreement

 

1.

This agreement is effective from 1 November 2005 and replaces all earlier
agreements between the parties.

 

2.

This agreement is entered into for indefinite time.

 

3.

This agreement may be terminated by the Company by giving six (6) months notice
and by the managing director by giving three (3) months notice unless the
termination is due to serious breach of this contract or illegal actions in
which cases no notice period is required. The termination notice for termination
of this agreement has to be in writing.

 

4.

If termination notice is given with respect to this agreement, no matter by
which party, the company is entitled to suspend the managing director’s
obligation to perform services for the company until the actual termination date
or may, for the transitory period until the actual termination date, assign the
managing director to other positions with the company or its affiliates.

 

5.

This agreement shall terminate without expressed termination notice at the end
of the month in which the managing director completes his 65th year of life.

3.

Der Geschäftsführer berichtet an den Vorstandsvorsitzenden von Mercer
International.

 

4.

Dienstort des Geschäftsführers ist der Sitz der Gesellschaft.

 

§ 2

Vertragsdauer

 

1.

Dieser Vertrag tritt mit dem 1. November 2005 in Kraft und ersetzt alle früheren
Vereinbarungen zwischen den Parteien.

 

2.

Dieser Vertrag wird auf unbestimmte Zeit geschlossen.

 

3.

Dieser Vertrag kann von Seiten der Gesellschaft mit einer Frist von sechs (6)
Monaten und von Seiten der Geschäftsführers mit drei (3) Monaten Frist gekündigt
werden, wenn nicht die Kündigung auf einen erheblichen Verstoß gegen diesen
Vertrag oder rechtswidrige Handlungen zurückzuführen ist, in welchen Fällen
keine Kündigungsfrist erforderlich ist. Die Kündigung dieses Vertrages bedarf
der Schriftform.

 

4.

Ist die Kündigung dieses Vertrages ausgesprochen, gleich durch welchen Partner,
ist die Gesellschaft befugt, den Geschäftsführer von seiner Verpflichtung zur
Arbeitsleistung für die Gesellschaft bis zu der tatsächlichen Vertragsbeendigung
freizustellen oder dem Geschäftsführer für die Übergangszeit bis zur
tatsächlichen Vertragsbeendigung eine andere, vergleichbare Position in der
Gesellschaft zuzuweisen.

 

5.

Dieser Vertrag endet ohne Kündigung mit Ablauf des Monats, in dem der
Geschäftsführer sein 65. Lebensjahr vollendet.

 



--------------------------------------------------------------------------------

 

3    

6.

The appointment of the managing director as managing director may, at any time
and without notice, be revoked by shareholder resolution. The revocation shall
be deemed termination of this agreement effective at the earliest legally
possible date.

 

§ 3

Compensation

 

1.

The managing director shall as compensation for his services receive an annual
gross salary of EUR 150.000 (in words: one hundred and fifty thousand Euro). The
annual salary shall be paid in twelve equal instalments at the end of each
calendar month under withholding of applicable tax and social security
deductions.

The salary is being reviewed annually.

 

2.

Additionally the managing director is entitled to an annual bonus payment, which
will be based one-third on Company performance, one-third on specific objectives
and one-third on subjective objectives, including leadership and communication
skills.

The bonus is paid in arrear at the beginning of the following year. In case of
termination of the employment contract within the year, the bonus is paid pro
rata.

 

§ 4

Compensation in Case of Incapacitation

 

1.

In case of temporary incapacitation of the managing director caused by illness
or another reason for which the managing director is not responsible, statutory
law is applicable for the continuation of compensation payments.

6.

Die Bestellung des Geschäftsführers kann von der Gesellschafterversammlung
jederzeit widerrufen werden. Die Abberufung als Geschäftsführer gilt als
Kündigung dieses Anstellungsvertrages zum nächstmöglichen Termin.

 

§ 3

Bezüge

 

1.

Der Geschäftsführer erhält als Vergütung für seine Tätigkeit ein Jahresgehalt
von EUR 150.000 (in Worten: Euro einhundertfünfzigtausend) brutto. Das
Jahresgehalt wird in zwölf (12) gleichen Raten am Ende eines jeden
Kalendermonats gezahlt unter Einbehaltung der gesetzlichen Abzüge.

Das Gehalt wird jährlich überprüft.

 

2.

Der Geschäftsführer erhält darüber hinaus eine Jahresbonus, der zu einem Drittel
in Abhängigkeit vom Jahresergebnis der Gesellschaft zu einem Drittel nach
specifischen Zielen, und zu einem Dirttel nach subjektiven Kriterien,
einschließlich Führungs-und Kommunikationsverhalten Festgelegt wird. Der Bonus
wird zu Beginn des Folgejahrs ausgezahlt. Bei unterjährigem Ausscheiden erfolgt
die Zahlung zeitanteilig.

 

§ 4

Bezüge bei Krankheit

 

1.

Im Falle vorübergehender Arbeitsunfähigkeit des Geschäftsführers, die durch
Krankheit oder einen anderen vom Geschäftsführer nicht zu vertretenden Grund
eintritt, gilt für die Gehaltsfortzahlung die gesetzliche Regelung.



--------------------------------------------------------------------------------

 

4    

2.

The Managing Director will become a member of Mercer’s Employee Benefits
Program. Such benefits include:

 

Extended Health Plan

Dental Plan

Vision Care Plan

 

§ 5

Vacation

 

The managing director is entitled to an annual vacation of thirty (30) working
days (one week = five working days).

 

§ 6

Other Benefits

 

1.

The managing director shall, for the performance of his function under this
Agreement, be provided with a company car which he may also use for personal
purposes. All costs arising in connection with the use of the vehicle, including
costs of a replacement vehicle, are borne by the company. The income tax on the
monetary advantage of the private use shall be paid by the managing director.

 

2.

The Managing Director will receive 30.000 Mercer stock option grants and will be
eligible for future stock grants under Mercer’s Option and Restricted Stock
Grant Plan.

 

3.

Mercer International Inc. is in the process of reviewing its pension program.
The intention is to move towards a defined contribution program for members of
the management and Mr. Coper as Managing Director or a subsidiary will be
eligible to fully participate in this scheme.

2.

Der Geschäftsführer wird Begünstigter des Mercer Zuwendungsprogramms für
Mitarbeiter. Diese Zuwendungen schließen ein:

 

Erweiterter Gesundheitsplan

Zahnfürsorge

Augen-Plan

Eine detaillierte Zusammerstellung erhalten Sie in der Anlage

 

§ 5

Urlaub

 

Der Geschäftsführer hat Anspruch auf einen Jahresurlaub von 30 Arbeitstagen
(eine Woche = fünf Arbeitstage).

 

§ 6

Sonstige Leistungen

 

1.

Dem Geschäftsführer wird für seine Tätigkeit im Rahmen dieses Vertrages ein
Firmenwagen zur Verfügung gestellt, der auch zu persönlichen Zwecken benutzt
werden darf. Alle im Zusammenhang mit der Nutzung des Fahrzeugs entstehenden
Kosten, auch die Kosten eines Ersatzfahrzeugs, trägt die Gesellschaft. Steuern
auf die private Nutzung des Fahrzeugs trägt der Geschäftsführer.

 

2.

Der Geschäftsführer erhält 30.000 Mercer Aktienoptionen und nimmt an Mercer’s
Options- und beschränktem Aktienplan teil.

 

3.

Mercer International Inc. aktualisiert gegenwärtig ihren Pensionplan Für
Mitglieder der Managements wird es ein Pensionsprogramm mit definierten
Beiträgen geben. Herr Cooper als Geschäftsführer einer Tochtergesellschaft
gehört zum kreis der uneingeschränkt Berechtigsten.

 



--------------------------------------------------------------------------------

 

5    

 

§ 7

Additional Employment, Non-Competition Clause

 

1.

The managing director shall devote his full attention and time, as well as
professional knowledge and experience, exclusively to the company. The
acceptance of any compensated or non-compensated additional employment as well
as of the service on supervisory or advisory boards or similar positions is
subject to the prior written consent of the shareholder’s meeting.

 

2.

During the time of his employment with the company the managing director shall
not engage, directly or indirectly, in any venture, business or enterprise which
competes with the company or with which the company maintains relations.

 

§ 8

Confidentiality

 

The managing director agrees that he will keep all affairs of the company
absolutely confidential to third parties. This obligation shall survive the
termination of the services for the company.

 

§ 9

Records

and other Company Property

 

When leaving the service of the company, or after being suspended from his
obligation to render services pursuant to § 2 subparagraph 4, the managing
director agrees to return to the Company any and all documents, correspondence,
records, drafts and the like which concern Company matters and which are still
in his possession. The managing director is not entitled to exercise a right of
retention with respect to such records and objects.

 

§ 7

Nebentätigkeiten, Wettbewerbsverbot

 

1.

Der Geschäftsführer wird seine ganze Arbeitskraft und Zeit sowie alle seine
fachlichen Kenntnisse und Erfahrungen ausschließlich der Gesellschaft widmen.
Die Übernahme einer entgeltlichen oder unentgeltlichen Nebentätigkeit sowie von
Aufsichtsrats-, Beirats- oder ähnlichen Mandaten bedarf der vorherigen
schriftlichen Zustimmung der Gesellschafterversammlung.

 

2.

Während der Dauer dieses Vertrages wird sich der Geschäftsführer an Unternehmen,
die mit der Gesellschaft in Wettbewerb stehen oder mit denen die Gesellschaft
Geschäftsverbindungen unterhält, weder mittelbar noch unmittelbar beteiligen.

 

§ 8

Geheimhaltung

 

Der Geschäftsführer ist verpflichtet, gegenüber Dritten über alle
Angelegenheiten der Gesellschaft strengstes Stillschweigen zu bewahren. Diese
Verpflichtung besteht auch nach einem Ausscheiden aus den Diensten der
Gesellschaft.

 

§ 9

Aufzeichnungen und andere Gegenstände im Gesellschaftseigentum

 

Bei seinem Ausscheiden aus den Diensten der Gesellschaft oder nach seiner
Entbindung von der Verpflichtung zur Arbeitsleistung nach § 2 Abs. 4 ist der
Geschäftsführer verpflichtet, sämtliche Schriftstücke, Korrespondenzen,
Aufzeichnungen, Entwürfe und dergleichen, die Angelegenheiten der Gesellschaft
betreffen, und die sich noch in seinem Besitz befinden, unverzüglich an die
Gesellschaft zu übergeben. Der Geschäftsführer ist nicht berechtigt, an
derartigen Unterlagen und Gegenständen ein Zurückbehaltungsrecht auszuüben.

 



--------------------------------------------------------------------------------

 

6    

§ 10

Final Provisions

 

1.

Amendments and additions to this Agreement, including this provision, must be in
writing. There are no oral side agreements to this Agreement. This Agreement
supersedes all earlier agreements.

 

2.

Should any provision of this Agreement become wholly or in part invalid, the
remaining parts of this Agreement shall not be affected. The invalid provision
shall be replaced in such case by such valid provision which comes as close as
possible to the economic intent of the parties.

 

Managing Director

 

For the Company: Mercer International Inc.

Shareholder

§ 10

Schlußbestimmungen

 

1.

Änderungen und Ergänzungen dieses Vertrages einschließlich dieser Klausel
bedürfen der Schriftform. Mündliche Nebenabreden sind nicht getroffen. Mit
diesem Vertrag sind alle früher getroffenen Absprachen und Vereinbarungen
hinfällig.

 

2.

Sollte eine Bestimmung dieses Vertrages ungültig sein oder werden, so wird
dadurch die Rechtswirksamkeit der übrigen Bestimmungen nicht berührt. Die
ungültige Bestimmung wird in einem solchen Fall durch die wirksame Bestimmung
ersetzt, die dem von den Parteien geplanten wirtschaftlichen Erfolg so nahe wie
möglich kommt.

 

Geschäftsführer

 

Für die Gesellschaft: Mercer International Inc. (Gesellschafter)